OPINION OF THE COURT
Memorandum.
The orders of the Appellate Division should be affirmed, with costs.
In this action seeking damages for injuries plaintiff suffered in a five-car chain reaction accident, the Appellate Division properly determined that any error by Supreme Court in refusing to charge this jury pursuant to PJI3d 2:26 was harmless. Here, the only statute allegedly violated was Vehicle *628and Traffic Law § 1129 (a), which requires that drivers “not follow another vehicle more closely than is reasonable and prudent” under the circumstances. The jury found defendants not negligent under a reasonable and prudent standard as charged by Supreme Court (see CPLR 2001, 2002).
Further, sufficient proof was adduced at trial from which a reasonable jury could infer that defendants were not negligent. Because sufficient evidence in the record exists to support the verdict in defendants’ favor, the Appellate Division did not err in declining to disturb it.
Chief Judge Kaye and Judges Smith, Ciparick, Rosenblatt, Graffeo and Read concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), orders affirmed, with costs, in a memorandum.